Order entered February 24, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-01080-CV

  SHAMIM A. CHOWDHURY AND LIZA S. CHOWDHURY, Appellants

                                        V.

       FIDELITY NATIONAL TITLE INSURANCE COMPANY AND
                COUNTRYWIDE BANK, FSB, Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-07095-D

                                     ORDER

      Before the Court is appellants’ February 22, 2021 request to waive appellate

fees. Appellants filed a Statement of Inability to Afford Payment of Court Costs or

an Appeal Bond in the trial court on December 3, 2019 and September 22, 2020.

The trial court’s website reflects that appellants’ statements of inability were

unchallenged.   Accordingly, we GRANT appellants’ motion.          Appellants are

allowed to proceed without payment of costs, including this Court’s filing fee. See

TEX. R. APP. P. 20.1(b)(1).
      The clerk’s record is past due. We ORDER Dallas County Clerk John

Warren to file the clerk’s record within ten days of the date of this order.

                                              /s/    CRAIG SMITH
                                                     JUSTICE